
	

113 HRES 739 IH: Supporting the goals and ideals of the International Day of Non-Violence.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 739
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Ms. Meng submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Supporting the goals and ideals of the International Day of Non-Violence.
	
	
		Whereas the United Nations General Assembly established the International Day of Non-Violence on
			 June 15, 2007, to disseminate the message of non-violence, through means
			 such as education and public awareness;
		Whereas, the United Nations General Assembly has stated that non-violence, tolerance, full respect
			 for all human rights and fundamental freedoms for all, democracy,
			 development, mutual understanding and respect for diversity are
			 interlinked and mutually reinforcing;
		Whereas the annual International Day of Non-Violence celebration date, October 2, was chosen to
			 commemorate the birthday of Mohandas K. Gandhi, more commonly known as
			 Mahatma, which means great soul;
		Whereas Mahatma Gandhi was a world-renowned civil rights and spiritual leader, who experienced
			 injustices early in life, and learned to embrace the principles of
			 non-violence as a vehicle for social and political change;
		Whereas Mahatma Gandhi was influenced by religious teachings in Hinduism, Jainism, and Christianity
			 in the development of his philosophy;
		Whereas Mahatma Gandhi was a major influence for Martin Luther King, Jr., whose emphasis on
			 non-violence is credited with ushering in our Nation’s civil rights; and
		Whereas people around the world commemorate the International Day of Non-Violence by participating
			 in volunteer projects as a way to give back to their communities: Now,
			 therefore, be it
	
		That the House of Representatives—
			(1)supports the goals and ideals of the International Day of Non-Violence; and
			(2)encourages the people of the United States to observe the International Day of Non-Violence with
			 appropriate ceremonies, programs, and activities.
			
